DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of moving units/“the moving units” in claim 1 (noting that the word “moving” is a verb, such that the claim recites units/at least one unit for performing moving, but recites no additional structure sufficient to perform moving);
“at least one operating member”/“the operating member” in claim 1 (noting that the word “operating” is a verb, such that the claim recites the member/at least one member for performing operating, but recites no additional structure sufficient to perform operating);
“at least one restricting member”/“the restricting members” in claim 1 (noting that the word “restricting” is a verb, such that the claim recites members/at least one member for performing restricting, but recites no additional structure sufficient to perform restricting).
“an unlocking member” in claim 1 (noting that the word “unlocking” is a verb, such that the claim recites the member for performing unlocking, but recites no additional structure sufficient to perform unlocking).
“at least one pushing member”/“the pushing members” in claim 3 (noting that the word “pushing” is a verb, such that the claim recites members/at least one member for performing pushing, but recites no additional structure sufficient to perform pushing).
“the operating member” in claim 11 (noting that the word “operating” is a verb, such that the claim recites a member for performing operating, but recites no additional structure sufficient to perform operating).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE:  In the following paragraphs Examiner details instances when the previously identified claim limitations that use a generic placeholder that is coupled with functional language are no longer being interpreted by Examiner under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In dependent claim 3, neither “the operating member” nor “the restricting members” is considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because “the operating member” is set forth therein as being an annular body that has an abutting surface, and said annular body and said abutting surface are sufficient structure to perform the claimed function of operating.  As to the restricting members, they are set forth in claim 3 as being steel balls, and steel balls are sufficient structure to perform the claimed function of restricting.  As claims 4-10 are dependent on claim 3 either directly or indirectly, each usage of “the operating member” and “the restricting members” in claims 4-10 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
In dependent claim 4, “the pushing members” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because “the pushing members” is set forth therein as having an end that abuts against a cover plate and another end that abuts against the operating member, and the end and the another end are sufficient structure to perform the claimed function of pushing.  Since claims 6, 8, and 10 are dependent on claim 4 either directly or indirectly, each usage of “the pushing members” in claims 6, 8, and 10 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
In dependent claim 5, “the unlocking member” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because “the unlocking member” is set forth therein as having a front end that forms a hook portion, and the front end that forms the hook portion is sufficient structure to perform the claimed function of unlocking.  As a result of claims 7 and 9 being dependent on claim 5 either directly or indirectly, each usage of “the unlocking member” in claims 7 and 9 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
In dependent claim 6, “the unlocking member” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because “the unlocking member” is set forth therein as having a front end that forms a hook portion, and the front end that forms the hook portion is sufficient structure to perform the claimed function of unlocking.  As a result of claims 8 and 10 being dependent on claim 6 either directly or indirectly, each usage of “the unlocking member” in claims 8 and 10 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
In dependent claim 11, “the unlocking member” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because “the unlocking member” is set forth therein as comprising two claw hooks, and the two claw hooks are sufficient structure to perform the claimed function of unlocking.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3 of the claim, “respective” should be inserted before “socket”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 4 of the claim, “respective” should be inserted before “joint hole”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 13 of the claim, “remain” should be changed to “retain”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 15 of the claim, “abuts against the pull stud, thereby to restrict the tool holder from existing the joint hole” should be changed to “abuts against the pull stud of one of the plurality of tool holders, thereby to restrict the one of the plurality of tool holders from existing the corresponding joint hole”.  Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities:  On lines 1-2 of each of claims 2-11, “of chain-type tool magazine of a machine tool” should be changed to “of the chain-type tool magazine of [[a]] the machine tool”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  On line 11 of the claim, “a direction” should be changed to “[[a]] the first direction”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 6 of the claim, “portion” should be inserted after “the hook”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 6 of the claim, “portion” should be inserted after “the hook”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 of claim 1 states, “a plurality of moving units; each of the moving units…”  This limitation is viewed to be vague and indefinite, since it is unclear as to which of the plurality of moving units that “the moving units” is intended to reference.
Claim limitation “a plurality of moving units” and “each of the moving units” of independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed “moving” function and to clearly link the structure, material, or acts to the “moving” function.  Rather, the specification simply states the following:
-	[0005] The present invention provides a tool holder holding and loosening device of chain-type tool magazine of a machine tool, wherein the chain-type tool magazine includes a chain formed by mutually connecting a plurality of moving units. Each of the moving units is engaged with a socket. Each of the sockets has a joint hole. An end of each of a plurality of tool holders forms a pull stud. Each of the tool holders is inserted into the joint hole of one of the sockets via a front end of the corresponding socket by aligning the pull stud of each of the tool holders with the joint hole of one of the sockets…
-	[0009] FIG. 2 is a side view of FIG .1, wherein the moving units are omitted
-	[0010] FIG. 3 is a top view of FIG .1, wherein the moving units are omitted
- 	[0018] A tool holder holding and loosening device according to the embodiment of the present invention is applied to a chain-type tool magazine of a machine tool, wherein the chain-type tool magazine includes a chain formed by mutually connecting a plurality of moving units, and the chain is controlled to revolve along a predetermined track. As shown in FIG. 1, showing a moving unit 10 is engaged with a socket 20, the socket 20 is a cylinder with a conical joint hole 22 therein. An axis L passing through a center of the joint hole 22 is defined, and a tool holder 30 enters or exits the joint hole 22 along the axis L. The tool holder 30 includes a rod body 301, a neck portion 302, and a pull stud 303, wherein a front end of the rod body 301, which is opposite to the pull stud 303, is adapted to fix a tool (not shown). An outer diameter of the pull stud 303 is larger than an outer diameter of the neck portion 302. The tool holder 30 is inserted into the socket 20 via a front end of the socket 20 by aligning the pull stud 303 with the joint hole 22.
As can be seen in the above excerpts, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure constitutes “a plurality of moving units”/“the moving units” or equivalents thereof, or how in what way that the plurality of moving units perform the claimed “moving” function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Line 5 and line 6 of claim 1 each state therein, “the tool holders.”  Each recitation of this limitation is viewed to be vague and indefinite, since it is unclear as to which of the plurality of tool holders of line 4 of claim 1 that “the tool holders” in each of line 5 and line 6 of claim 1 is intended to reference.  Examiner suggests amending “the tool holders” in each of lines 5 and 6 of claim 1 to recite “the plurality of tool holders” so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Line 9-10 of claim 1 state, “at least one operating member and at least one restricting member, wherein the operating member…”  Furthermore, lines 12 and 13 each recite therein, “the operating member.”  Each recitation of “the operating member” is viewed to be vague and indefinite, since it is unclear as to which of the at least one operating member that “the operating member” is intended to reference.  Examiner suggests amending each recitation of “the operating member” to recite “the at least one operating member” so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Line 9-11 of claim 1 state, “at least one operating member and at least one restricting member, wherein the operating member is movable between a first position and a second position in a first direction; the restricting members…”  Furthermore, lines 11, 13, and 14 each recite therein, “the restricting members.”  Each recitation of “the restricting members” is viewed to be vague and indefinite, because it is unclear as to which of the at least one restricting member that “the restricting members” are intended to reference.  Examiner suggests amending each recitation of “the restricting members” to recite “the at least one restricting member” so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Lines 18-22 of claim 1 state, “the unlocking member is manipulated to drive the operating member to move from the first position to the second position,  so that the restricting members are movable between the third position and the fourth position; when the restricting members are at the fourth position, the tool holder freely enters or exits the joint hole.”  First, this limitation is viewed to be vague and indefinite, because it is unclear as to which operating member and which restricting members are being referenced in lines 18-22.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn has at least one operating member and at least one restricting member.  Please note that each of the multiple sockets engages with one of the plurality of moving units, and the tool loosening device only works with one of the plurality of moving units at a given time.  Noting this, since there are multiple operating members and multiple restricting members due there being multiple sockets that are each engaged with a respective locking mechanism that in turn has at least one operating member and at least one restricting member, it is unclear as to which operating member and which restricting members are being referenced in lines 18-22 of claim 1 with, “the operating member” and “the restricting members.”  This limitation is further viewed to be vague and indefinite, because it is unclear as to which “tool holder” and which “joint hole” are being referenced, noting that there are a plurality of tool holders (see line 4 of claim 1) and a plurality of joint holes, being as though each of the plurality of tool holders is inserted into the joint hole of one of the sockets.    
Line 3 of claim 2 states, “the socket.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which one of the sockets that “the socket” is intended to reference.  Examiner suggests the following amendment to line 3 of claim 2 so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: “through a center of one of the sockets.”  
Lines 2-3 of claim 3 state, “the locking mechanism comprises a engaging base and at least one pushing member.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular locking mechanism that “the locking mechanism” of line 2 of claim 3 is intended to reference, noting that lines 8-9 of claim 1 set forth therein, “each of the sockets opposite to the front end is engaged with a locking mechanism.”  That is to say that there are multiple locking mechanisms, being as though there are multiple sockets and each of said multiple sockets “is engaged with a locking mechanism.”  Since there are multiple locking mechanisms, it is unclear as to which particular locking mechanism that “the locking mechanism” of line 2 of claim 3 is intended to reference.
Lines 3-5 of claim 3 state, “the engaging base is connected to the rear end of the socket and has an axial tube, the axial tube has an axial hole communicates with the joint hole; the pull stud of the tool holder is able to be inserted into the axial hole.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular socket (and thus joint hole) and which tool holder (and thus pull stud) that Applicant is referencing, noting that there are multiple sockets (please see line 5 of claim 1) and a plurality of tool holders (please see line 4 of claim 1).  Note that each of the multiple sockets has a respective joint hole and each of the plurality of tool holders forms a respective pull stud.  
Lines 6-8 of claim 3 state, “the operating member is an annular body and fits around an outer periphery of the axial tube, thereby is movable between the first position and the second position.”  This limitation is viewed to be vague and indefinite, because it appears to be incomplete.  This is because the limitation doesn’t advise which element “is movable between the first position and the second position.”
Lines 8-11 of claim 3 state, “the operating member has an abutting surface; the restricting members are steel balls and are disposed in the through holes of the axial tube; a pushing force provided by the pushing members urges the operating member to move.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which operating member and which restricting members are being referenced in lines 8-11.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn has at least one operating member and at least one restricting member.  Noting this, since there are multiple operating members and multiple restricting members due there being multiple sockets that are each engaged with a respective locking mechanism that in turn has at least one operating member and at least one restricting member, it is unclear as to which operating member and which restricting members are being referenced in lines 8-11 of claim 3 with, “the operating member” and “the restricting members.”
Line 10 of claim 3 states, “the pushing members.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which of the at least one pushing member of line 3 of claim 3 that “the pushing members” of line 10 of claim 3 are intended to reference.  Examiner suggests amending “the pushing members” in line 10 of claim 3 to recite “the at least one pushing member” so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Line 4 of claim 4 states, “the socket.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular socket that Applicant is referencing, noting that there are multiple sockets (please see line 5 of claim 1).  Is “the socket” of claim 4 the same socket as “the socket” of line 4 of claim 3?  Even if this is the case, which socket of “the sockets” of line 5 of claim 1 is “the socket” of claim 4 intended to reference?  
Lines 5-8 of claim 4 state, “the operating member is located between the cover plate and the flange; an inner annular surface of the operating member has the abutting surface which is slanted; an end of the pushing members abut against the cover plate, and another end of the pushing members abuts against the operating member.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which operating member is being referenced in lines 5-8 of claim 4.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn has at least one operating member.  Noting this, since there are multiple operating members due there being multiple sockets that are each engaged with a respective locking mechanism that in turn has at least one operating member, it is unclear which operating member is being referenced in lines 5-8 of claim 4 with, “the operating member.”  This limitation is further viewed to be vague and indefinite, because it is unclear as to which pushing members are being referenced in lines 5-8.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn comprises at least one pushing member.  Therefore, it unclear as to which pushing members Applicant is intending to reference with “the pushing members” in line 7 of claim 4.  
Lines 2-9 of claim 5 state, “wherein an annular groove is recessed into an outer annular surface of the operating member…and drives the operating member to move from the first position to the second position.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which operating member is being referenced in claim 5.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn has at least one operating member.  Noting this, since there are multiple operating members due there being multiple sockets that are each engaged with a respective locking mechanism that in turn has at least one operating member, it is unclear as to which operating member is being referenced in claim 5 with, “the operating member.” 
Lines 2-9 of claim 6 state, “wherein an annular groove is recessed into an outer annular surface of the operating member…and drives the operating member to move from the first position to the second position.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which operating member is being referenced in claim 6.  This is because there are multiple sockets and each of the multiple sockets is engaged with a respective locking mechanism that in turn has at least one operating member.  Noting this, since there are multiple operating members due there being multiple sockets that are each engaged with a respective locking mechanism that in turn has at least one operating member, it is unclear as to which operating member is being referenced in claim 6 with, “the operating member.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described in the above rejection(s) under 35 U.S.C. 112(b), the disclosure does not provide adequate structure to perform the following claimed function(s):
Moving (claim 1, line 3, re: “plurality of moving units”/“the moving units”
The specification does not demonstrate the Applicant has made an invention that achieves the claimed function(s), because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechleiter et al. (U.S. Patent No. 9,789,576 B2).
Claim 1:  Lechleiter et al. discloses a tool holder holding and loosening device of a chain-type tool magazine (2).  Please be advised that the chain-type tool magazine (2) comprises a chain having a plurality of tool receivers (6) [column 5, lines 55-57].  
Please note that line 3 of claim 1 sets forth therein, “a plurality of moving units”/“the moving units”.  This claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language without reciting sufficient structure to perform the recited function (moving).  Thus, “[a] plurality of moving units”/“the moving units” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed “moving” function, “a plurality of moving units”/“the moving units” is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the “moving” function.  
With respect to Lechleiter et al., each of a plurality of tool receivers (6) has a respective guide element (15) and a respective fastening pin (14), noting that each guide element (15) carries out rotary movement about a suspension point of the corresponding fastening pin (14) [column 8, lines 48-51].  Thus, in the form of each guide element (15) and its corresponding fastening pin (14), Lechleiter et al. discloses a mechanical structure that can perform the “moving” function.  Based on the foregoing, the combination of each guide element (15) and its corresponding fastening pin (14) forms a given moving element (14+15).  Noting again that each of the plurality of tool receivers (6) has a respective guide element (15) and fastening pin (14), it follows that there are a plurality of moving elements (14+15).  Please be advised that each of the plurality of tool receivers (6) of the chain is fastened on said chain by its fastening pin (14) of its associated moving element (14+15) [column 8, lines 21-24].  Thus, the chain is formed, at least in part, by mutually connecting a plurality of moving units (14+15).  Next, please be advised that each of the plurality of moving units (14+15) is engaged with a respective socket (13).  At least Figures 3A and 3B show an exemplary socket (13) to which an associated moving unit (14+15) is engaged.  
	Next, each of the sockets (13) has a respective joint hole (13a) [column 8, lines 5-12], and each of a plurality of tool holders (8) is able to be inserted into the joint hole (13a) of one of the sockets (13).  Figures 3A and 3B of Lechleiter et al. show an exemplary socket (13) and its joint hole (13a) in which an exemplary tool holder (8) is inserted.  Be advised that each of the plurality of tool holders (8) forms a pull stud (8c) (see Figures 3A and 3B).  Noting this, each of the plurality of tool holders (8) is inserted into the joint hole (13a) of one of the sockets (13) via a front end of the one of the sockets (13) by aligning the pull stud (8c) of each of the plurality of tool holders (8) with the joint hole (13a) of the one of the sockets (13).  
	Next, please be advised that a rear end of each of the sockets of Lechleiter et al., where each rear end is disposed opposite to the front end of the corresponding socket, is engaged with a locking mechanism.  Please be advised that each locking mechanism comprises a respective tightening element (10) and a plurality of ball elements (16).  The tightening element (10) is best shown in Figures 4A and 4B, while Figures 5 and 6 show the plurality of ball elements (16).  
	Please note that lines 9-10 of claim 1 set forth therein, “at least one operating member”/ “the operating member”.  This claim limitation(s) uses a generic placeholder (member) that is coupled with functional language without reciting sufficient structure to perform the recited function (operating).  Thus, the “at least one operating member”/“the operating member” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “at least one operating member”/“the operating member” has been interpreted as being an annular body having an outer annular surface and an inner annular surface, and wherein an annular groove is recessed into the outer annular surface and where the inner annular surface has an abutting surface (according to paragraph [0021] of the specification), and equivalents thereto.   
	With respect to the prior art and Lechleiter et al., each tightening element (10) is formed as annular body having an outer annular surface and an inner annular surface, and wherein an annular groove is recessed into the outer annular surface and where the inner annular surface has an abutting surface (10d).  Figure 4B has been annotated and provided on the following page so as to point out each of the outer annular surface, the inner annular surface, the annular groove, and the abutting surface (10d).  Moreover, each tightening element (10) performs the recited function of operating, noting that each tightening element (10) performs operating when moving the ball elements (16) associated therewith radially inwardly into holding holes (11a) when the tightening element (10) is moved to the left, for example, from the position shown in Figure 3B [column 9, lines 43-49].  Based on the foregoing, each tightening element (10) constitutes a given “operating member,” and as a result, the tightening elements (10) of Lechleiter et al. will hereinafter be referred to by Examiner as “at least one operating member (10).”

    PNG
    media_image1.png
    814
    826
    media_image1.png
    Greyscale


Please note that lines 9-11 of claim 1 set forth therein, “at least one restricting member”/ “the restricting members”.  This claim limitation(s) uses a generic placeholder (member) that is coupled with functional language without reciting sufficient structure to the recited function (restricting).  As a result, the “at least one restricting member”/“the restricting members” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “at least one restricting member”/“the restricting members” has been interpreted as being steel balls (according to paragraph [0020] of the specification), and equivalents thereto.   
Regarding the prior art and Lechleiter et al., it is reiterated that the locking mechanism
comprises a plurality of ball elements (16).  When the plurality of ball elements (16) have been moved radially inwardly into the holding holes (11a), the plurality of ball elements (16) clamp the pull stud (8c) of the tool holder (8) that is inserted into the joint hole (13a) corresponding to the plurality of ball elements (16) and function to restrict (fix or lock) the tool holder (8) axially [column 9, lines 56-59].  
	Thus, the plurality of ball elements (16) of Lechleiter et al. constitute an equivalent of the “at least one restricting member.”  This is because the plurality of ball elements (16) carry out the function that is specified in lines 9-10 of the claim, the function being “restricting.”  Furthermore, the plurality of ball elements (16) aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the plurality of ball elements (16) perform the identical function that is specified in the claim (restricting), and produce substantially the same result as the corresponding “at least one restricting member (43)” of Applicant.  As such, the plurality of ball elements (16) of Lechleiter et al. is an equivalent of the “at least one restricting member (43)” of Applicant, and as a result, the plurality of ball elements (16) of Lechleiter et al. will hereinafter be referred to by Examiner as “at least one restricting member (16).”  
	Noting the above, each locking mechanism of Lechleiter et al. comprises “at least one operating member [10] and at least one restricting member [16].”  
	During operation, it is advised that the at least one operating member (10) is movable between a first position and a second position in a first direction, wherein the first direction extends from left-to-right/right-to-left in Figures 4A and 4B [column 9, lines 16-31].  With respect to the at least one restricting member (16), they are movable between a third position and a fourth position in a second direction, wherein the second direction is a radial direction that extends perpendicularly to the first direction.  When the at least one operating member (10) is in the first position like in Figures 3A and 4A, the at least one operating member (10) pushes the at least one restricting member (16) radially inwardly, thereby retaining the at least one restricting member (16) in the third position.  When retained in the third position, each of the at least one restricting member (16) abuts against the pull stud (8c) (please see Figures 3A, 4B), thereby restricting the tool holder (8) on which the pull stud (8c) is formed from exiting the associated joint hole (13a) [column 9, lines 56-59].    
Next, as can best be seen in Figure 2B of Lechleiter et al., a tool loosening device (7) is disposed on a predetermined position of the chain-type tool magazine (2).  As can be seen between Figures 3A, 3B, and 8, the tool loosening device (7) has two claw hooks that are connected by means of a wall portion (18c).  While a first of the two claw hooks has a first wall portion (18d) and a first blocking portion (18f) (see Figure 8), a second of the two claw hooks has a second wall portion (18e) and a second blocking portion (18g) (see Figure 8).  
Please note that line 18 of claim 1 sets forth therein, “an unlocking member.”  This claim limitation uses a generic placeholder (member) that is coupled with functional language without reciting sufficient structure to the recited function (unlocking).  Thus, the “unlocking member” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “unlocking member” has been interpreted as being formed as two claw hooks (according to paragraph [0023] of the specification), and equivalents thereto.  
With respect to the prior art and Lechleiter et al., Examiner reiterates that the tool loosening device (7) has two claw hooks that are connected by means of a wall portion (18c), and the two claw hooks include a first claw hook (18d+18f) and a second claw hook (18e+18g).  Please note that the two claw hooks perform the recited function of unlocking, noting that when the two claw hooks are moved from the position shown in Figure 3A to the position shown in Figure 3B, the tool holder (8) shown in Figures 3A and 3B is unlocked and is thus free to enter or exit the joint hole (13A) of the socket (13) shown in Figures 3A and 3B of Lechleiter et al.  Based on the foregoing, the two claw hooks constitute an “unlocking member,” and as a result, the two claw hooks of Lechleiter et al. will hereinafter be referred to as “the unlocking member.”  Thus, the unlocking member of Lechleiter et al. comprises each of a first claw hook (18d+18f) and a second claw hook (18e+18g).
Lastly, please be advised that when actuated/manipulated, the unlocking member of Lechleiter et al. drives the at least one operating member (10) to move from the first position to the second position, so that the at least one restricting member (16) is movable between the third position and the fourth position.  When the at least one restricting member (16) are in the fourth position like in Figures 3B and 4B, the tool holder (8) associated with the at least one restricting member (16) is able to freely enter or exit the joint hole (13A) of the corresponding socket (13).  

Claim 2:  While the first direction is an axial direction (see the horizontal dashed line in each of at least Figures 3A and 3B) passing through a center of the socket (13), the second direction is a radial direction extending perpendicularly to the first direction/axial direction.  

Claim 11:  In addition to the unlocking member, the tool loosening device (7) comprises a telescopic cylinder (19), which in turn has a piston rod (19c) (see Figures 3A, 3B, and 7) that is able to move back and forth.  Next, Examiner reiterates that the unlocking member comprises each of a first claw hook (18d+18f) and a second claw hook (18e+18g).  As can be seen within each of Figures 7 and 8 of Lechleiter et al., the front end of each of the first claw hook (18d+18f) and the second claw hook (18e+18g) has a hook.  Also, by means of a tightening element/ linkage block (18) (see Figure 7), the piston rod (19c) is coupled to each of the first claw hook (18d+18f) and the second claw hook (18e+18g).  Lastly, when actuated/manipulated, the first claw hook (18d+18f) and the second claw hook (18e+18g) hook against the annular groove of the at least one operating member (10) so as to move the at least one operating member (10) from the first to the second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, as best understood in view of the rejections thereof under 35 U.S.C. 112,  are rejected under 35 U.S.C. 103 as being unpatentable over Lechleiter et al. (U.S. Patent No. 9,789,576 B2) in view of Yokota et al. (U.S. Patent No. 6,428,454 B1).
Claim 3:  Please be advised that in addition to the at least one operating member (10) and the at least one restricting member (16), each locking mechanism of Lechleiter et al. comprises an engaging base (11) and a spring element (12) (see at least Figures 3A-4B).  
It’s noted that lines 3 and 10 of claim 3 set forth therein, “at least one pushing member”/ “the pushing members”.  This claim limitation(s) uses a generic placeholder (member) that is coupled with functional language without reciting sufficient structure to perform the recited function (pushing).  Thus, the “at least one pushing member”/“the pushing members” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “at least one pushing member”/“the pushing members” has been interpreted as being at least one spring/ springs (according to paragraph [0021] of the specification), and equivalents thereto.   
With respect to the prior art and Lechleiter et al., Examiner reiterates that each of the locking mechanisms of Lechleiter et al. comprises a spring element (12).  Each of the turns of the spring element (12) performs the recited function of pushing, noting that the spring element (12), which is comprised of the turns, pre-stresses the at least one operating member (10) from the second position toward the first position [column 9, lines 19-31].  Therefore, the turns of the spring element (12) pre-stress/push the at least one operating member (10) into the first position and into the locked state.
Thus, the turns of the spring element (12) constitute an equivalent of the “at least one pushing member”/”the pushing members”.  This is because the turns of the spring element (12) carry out the function that is specified in line 3 of the claim, the function being “pushing.”  Furthermore, the turns of the spring element (12) aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the turns of the spring element (12) perform the identical function that is specified in the claim (pushing), and produce substantially the same result as the corresponding “at least one pushing member (43)” of Applicant.  Thus, the turns of the spring element (12) of Lechleiter et al. is an equivalent of the “at least one pushing member”/ ”the pushing members” of Applicant, and as a result, the turns of the spring element (12) of Lechleiter et al. will hereinafter be referred to by Examiner as “the pushing members.”  
	Thus, in addition to the at least one operating member (10) and the at least one restricting member (16), each locking mechanism of Lechleiter et al. comprises an engaging base (11) and pushing members (see at least Figures 3A-4B).  
	In each locking mechanism, the engaging base (11) thereof is connected to the rear end of the associated socket (13).  An exemplary engaging base (11) being connected to the rear end of the socket (13) associated therewith can best be seen in Figures 3A and 3B.  Moreover, each engaging base (11) has an axial tube that has an axial hole that “communicates with” the joint hole (13a) associated therewith.  That is to say that the axial hole and the joint hole (13a) are open to one another.  Please note that the axial hole is the hole in which the pull stud (8c) of a given tool holder (8) is able to be inserted.  Examiner notes that at least Figures 4A and 4B of show the illustrated pull stud (8c) as being inserted into the axial hole of the engaging base’s (11) axial tube.  Next, as can best be seen in Figure 6, a plurality of through holes (11a) “communicate with” the axial hole.  That is to say that the plurality of through holes (11a) open into the axial hole.
	In each locking mechanism of Lechleiter et al., the at least one operating member (10) thereof fits around the outer periphery of the axial tube of the engaging base (11).  This is most clearly shown in Figures 4A and 4B.  With regards to the at least one operating member (10), Examiner reiterates that each of the at least one operating member (10 is formed as an annular body with an outer annular surface and an inner annular surface, and wherein an annular groove is recessed into the outer annular surface and where the inner annular surface has an abutting surface (10d).  Examiner further reiterates that the at least one operating member (10) is able to be moved in the first direction between the first position according to Figures 3A and 4A and the second position according to Figures 3B and 4B [column 9, lines 16-19].  
	With respect to the at least one restricting member (16), they are disposed within the through holes (11a) of the axial tube of the engaging base (11) associated therewith.  This is apparent in at least Figures 4A, 4B, and 6 of Lechleiter et al.  Be advised that a pushing force that is provided by the pushing members urges the at least one operating member (10) to move in the direction toward the first position, thereby resulting in the abutting surface (10d) touching the at least one restricting member (16).  Figure 4A shows the abutting surface (10d) as touching the at least one restricting member (16).  
Lechleiter et al.; however, doesn’t disclose the at least one restricting member (16) being “steel balls.”  More specifically, while each of the at least one restricting member (16) is a ball, Lechleiter et al. doesn’t disclose said balls/restricting members (16) being made of steel.  
Figures 1 and 3 of Yokota et al. though, show a chain-type tool magazine (1) comprising a plurality of sockets (7), wherein each of the plurality of sockets (7) has a joint hole for receiving therein a respective tool holder.  According to Yokota et al., each of the sockets (7) includes steel balls (7B) for engaging a stepped portion of a tool holder inserted in the socket (7) to arrest the tool holder [column 5, lines 29-33].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one steel ball (7B) of Yokota et al. for each ball/restricting member (16) of Lechleiter et al., as this is a substitution of one known ball for restricting/locking a tool holder within a socket for another, in order to obtain the predictable result of the steel balls (7B) being moved in the second direction from the fourth to the third position for restricting the tool holder (8) from exiting the joint hole (13a).  In making this substitution, each locking mechanism of the chain-type tool magazine (2) is modified such that when the pushing members urge the corresponding at least one operating member (10) via a provided pushing force, the at least one operating member (10) is moved in the first direction toward the first position, and the abutting surface (10d) of the at least one operating member (10) will touch the newly-integrated steel balls (7B) of Yokota et al. associated therewith.
Claim 4:  In each locking mechanism, the engaging base (11) thereof is connected to the rear end of the associated socket (13).  Noting this, each engaging base (11) had a flange that extends outward from a peripheral edge of the associated axial tube in a radial direction of the axial tube.  Please be advised that the flange is connected to rear end of the corresponding socket (13), and please further be advised that Figure 4B has been annotated and provided on the following page so as to point out the flange.  Annotated Figure 4B further shows a cover plate, which is disposed on an end of the axial tube which is not connected to the flange.  
	As can also be seen in annotated Figure 4B, the at least one operating member (10) is located, with respect to the first direction, between the cover plate and flange.  Be advised that the inner annular surface of the at least one operating member (10) has the abutting surface (10d) which is slanted.  Moreover, an end of the pushing members abuts against the cover plate while another end of the pushing members abuts against the at least one operating member (10).  


    PNG
    media_image2.png
    763
    665
    media_image2.png
    Greyscale


Claims 5 & 6:  First, Examiner reiterates that an annular groove is recessed into the outer annular surface of each of the at least one operating member (10).  The annular groove of an exemplary one of the at least one operating member (10) can be seen on the following page within annotated Figure 4B of Lechleiter et al.




    PNG
    media_image3.png
    830
    826
    media_image3.png
    Greyscale


Next, in addition to the unlocking member, the tool loosening device (7) comprises a telescopic cylinder (19), which in turn has a piston rod (19c) (see Figures 3A, 3B, and 7) that is able to move back and forth.  Next, Examiner reiterates that the unlocking member comprises each of a first claw hook (18d+18f) and a second claw hook (18e+18g).  As can be seen within each of Figures 7 and 8 of Lechleiter et al., the front end of each of the first claw hook (18d+18f) and the second claw hook (18e+18g) form a hook or hook portion.  
Also, by means of a linkage block (18) (see Figure 7), the piston rod (19c) is coupled to each of the first claw hook (18d+18f) and the second claw hook (18e+18g).  The piston rod (19c) is therefore “connected to the unlocking member.”  Noting that said hook is located in the annular grove (see annotated Figure 4B on the preceding page), when the piston rod (19c) is actuated/manipulated, the first claw hook (18d+18f) and the second claw hook (18e+18g) hook against the annular groove of the at least one operating member (10) so as to move the at least one operating member (10) from the first position to the second position.  That is to say, when the piston rod (19c) moves toward a predetermined direction, the unlocking member is driven to move so as that the hook portion hooks against a groove wall of the annular groove and drives the at least one operating member (10) to move from the first position to the second position.  

Claims 7 & 8:  The unlocking member comprises each of a first claw hook (18d+18f) and a second claw hook (18e+18g).  As can be seen within each of Figures 7 and 8 of Lechleiter et al., the front end of each of the first claw hook (18d+18f) and the second claw hook (18e+18g) form/ has the hook portion.  Lastly, as can be seen in Figures 3A and 3B of Lechleiter et al., an end of the piston rod (19c) is connected to the first (18d+18f) and second claw hooks (18e+18g) by the linkage block (18).

Claims 9 and 10, as best understood in view of the rejections thereof under 35 U.S.C. 112,  are rejected under 35 U.S.C. 103 as being unpatentable over Lechleiter et al. (U.S. Patent No. 9,789,576 B2) in view of Yokota et al. (U.S. Patent No. 6,428,454 B1), and further in view of LaBair (U.S. Patent No. 4,726,282 A).  
Claims 9 & 10:  Lechleiter et al. does not provide disclosure upon the tool loosening device (7) comprising “two proximity switches which are adapted to detect a movement position of the claw hooks and correspondingly send out a signal.”  Be advised that the tool loosening device (7) 
comprises the telescopic cylinder (19), which in turn has the piston rod (19c).  With respect to the piston rod (19c), it is coupled by means of a linkage block (18) to each of the first claw hook (18d+18f) and the second claw hook (18e+18g).  This is noted, because as a result of the aforesaid piston rod (19c) being coupled the first (18d+18f) and second claw hooks (18e+18g), by detecting a movement position of the piston rod (19c), a movement position of the first (18d+18f) and second claw hooks (18e+18g) would also be detected.  
	Noting this, Examiner directs attention to Figures 3-5 of LaBair.  Figure 3 of LaBair shows a telescopic cylinder (10) having a body portion (12) and two cap walls (78, 132).  As can be seen in Figure 5, inside of the cylinder (10) is a piston rod (40) to which a piston (30) is attached.  Figure 5 of LaBair further shows two proximity switch (24, 26), each of which is mounted to one of the two cap walls (78, 132).  Each of the two proximity switch (24, 26) is provided with a respective probe (196, 198) for sensing the stroke of the cylinder (10) and for transmitting a signal.  Please note that the probes (196, 198) sense when hub portions (36, 46) of the piston (30) pass underneath [column 6, lines 40-64].  Depending upon which of the probes (196, 198) senses the hub portion (36, 46) corresponding thereto at a given time, a movement position of both the piston (30) and the piston rod (40) that is attached to the piston (30) is detected at that given time.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the telescopic cylinder (19) of Lechleiter et al. with the two proximity switch (24, 26) of LaBair, so as to provide the advantage of being able to detect at a given time a movement position of the piston rod (19c) of the telescopic cylinder (19).  Noting again that the piston rod (19c) is coupled by means of a linkage block (18) to each of the first claw hook (18d+18f) and the second claw hook (18e+18g), when using the two proximity switch (24, 26) to detect at a given time a movement position of the piston rod (19c), the movement position of the first (18d+18f) and second claw hooks (18e+18g) would also be detected.  Based on the foregoing, the modified tool loosening device (7) of Lechleiter et al. comprises the two proximity switches (24, 26) of LaBair, wherein the two proximity switches (24, 26) are adapted to detect a movement position of the piston rod (19c) and the first (18d+18f) and second claw hooks (18e+18g) that are attached thereto.  Lastly, via the probes (196, 198) thereof, the two proximity switches (24, 26) are adapted to send signals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722